Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 8/3/2022, wherein no claims were amended. Claims 8-13 remain withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czerkie (US 6,062,382).
Regarding claim 1, Czerkie discloses a caddy (See Figs. 1-5) capable of storing a plurality of packages of urinary catheters and capable of holding a selected one of the plurality of packages for dispensing of the urinary catheter from the selected one urinary catheter package when a urinary catheter is needed for use, each urinary catheter package stored in the caddy containing and enclosing in sealed condition a single urinary catheter and openable at an openable end of the urinary catheter package to expose an end of the urinary catheter contained in the package and with the urinary catheter package having an opposite end, the caddy capable of holding the selected package to allow opening of the selected package and removal of the catheter from the opened selected package, comprising: a caddy body (10) forming a storage space (cavity within 10) capable of receiving and holding a plurality of packages of urinary catheters with the openable end of each urinary catheter package in an access portion (portion of the storage space which can be accessed through opening 13) of the storage space; an access opening (13) extending from outside the caddy body into the access portion of the storage space capable of providing access by a user to the openable end of a urinary catheter package carried within the storage space and capable of allowing a user to select one of the urinary catheter packages and pull the openable end and adjacent intermediate portion of the selected urinary catheter package through the access opening with the opposite end and intermediate portion adjacent the opposite end of the urinary catheter package remaining in the storage space and to open the openable end and adjacent intermediate portion of the selected urinary catheter package to expose a portion of the urinary catheter therein, opening of the package performed by separating sides of the urinary catheter package at the openable end and along the intermediate portion of the package adjacent the openable end to expose a portion of the catheter in the then opened urinary catheter package so the exposed portion of the catheter can be grasped by the user, a first separated side of the then opened urinary catheter package remaining between the caddy and the exposed portion of the urinary catheter and a second separated side extending away from the caddy and the exposed portion of the urinary catheter (depending on the specifics of the packages or urinary catheters placed within the caddy); and a package material holder (element 70 is capable of holding package material between 73 and 71) capable of receiving and holding a portion of the second separated side of the package away from the exposed portion of the urinary catheter and thereby holding the unseparated rest of the urinary catheter package in position in the access opening and storage space so that the user can remove the catheter from the portion of the urinary catheter package remaining in the access opening and storage space by holding the exposed portion of the urinary catheter and without touching the caddy or the urinary catheter package (depending on the specifics of the packages or urinary catheters placed within the caddy).
Regarding the intended use of the claimed invention “for storing a plurality of packages of urinary catheters and for holding…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The caddy of Czerkie is fully capable of storing a plurality of packages of catheters in the manner defined in claim 1.
Regarding claim 2, Czerkie discloses the package material holder is positioned outside the caddy and near a side of the access opening (as shown in Fig. 1).
Regarding claim 3, Czerkie discloses the package material holder comprises a spring clip (portion 73 - See Figs. 6-7) capable of holding a portion of the second separated side of the package between the spring clip and the caddy body.
Regarding claim 4, Czerkie discloses the access opening is closable (See closed position shown in Fig. 4) to close the storage space capable of storage of the packages of catheters in the storage space and openable (See open position shown in Figs. 1 and 3) to allow access to a package when a catheter is to be dispensed.
Regarding claim 5, Czerkie discloses the caddy includes a second caddy body (20) movably mounted with respect to the caddy body and having a second access opening (23) of size and shape substantially corresponding to that of the access opening, said second caddy body movable to align the second access opening with the access opening to open the access opening and to cover the access opening to close the access opening.
Regarding claim 6, Czerkie discloses the caddy body is cylindrical and the second caddy body is a cylindrical cap that rotatably fits over (See at least Fig. 4 which shows the top end 41 of the second caddy body fitting over the top end of the caddy body) an end of the caddy body and is rotatable between a position wherein the second access opening is aligned with the access opening to place the caddy in rotated open condition (As shown in Figs. 1 and 3) and a position wherein the second access opening is not aligned with the access opening so that the second caddy body blocks the access opening to place the caddy in rotated closed condition (as shown in Fig. 4).
Regarding claim 7, Czerkie discloses means for holding the second caddy body in the rotated open condition (63/51/26) when rotated to the open condition and for holding the second caddy body in the rotated closed condition when rotated to the closed condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Czerkie (US 6,062,382) as applied to claim 1 above, in view of Carlozzi et al. (US 2007/0051650). As described above, Czerkie discloses the claimed invention except for the at least one bracket. However, Carlozzi teaches a caddy (at B – See Fig. 21) comprising a detachable bracket (bracket element at 400/402/404/410) for the purpose of transporting in a vertical orientation for easy access ([0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Czerkie with a bracket as taught by Carlozzi in order to allow the caddy to be conveniently transported.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Czerkie (US 6,062,382) as applied to claim 1 above, in view of Alcorn (US 6,036,067). As described above, Czerkie discloses the claimed invention except for the additional pockets on the outside of the caddy. However, Alcorn teaches a caddy (10) for holding an object (22), wherein the caddy has pockets (pockets 36) on the outside of the caddy for the purpose of storing and transporting accessories along with the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Czerkie with pockets as taught by Alcorn in order to allow for storage of additional accessories. Furthermore, the pockets of Czerkie-Alcorn are fully capable of holding an opened packet of lubricating gel in opened position for insertion of an end of the catheter into the opened packet after removal of the catheter from the opened catheter package held in the caddy and an opened packet containing a sterile wipe for access to the sterile wipe.

Claims 1-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen (US 2011/0114520) in view of Czerkie (US 6,062,382).
Regarding claims 1 and 18, Matthison-Hansen discloses a urinary catheter package (See Figs. 1-2), but does not disclose a storage caddy. However, Czerkie teaches a caddy (See Figs. 1-5) for storing a plurality of elongated objects (objects 99), comprising: a caddy body (10) forming a storage space (cavity within 10) for receiving and holding the plurality of objects in an access portion (portion of the storage space which can be accessed through opening 13) of the storage space; an access opening (13) extending from outside the caddy body into the access portion of the storage space capable of providing access by a user to the objects; and a package material holder (element 70 is capable of holding package material between 73 and 71) capable of receiving and holding a portion of the objects, for the purpose of providing protective storage of a plurality of elongated objects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed a plurality of urinary packages of Matthison-Hansen within a caddy as taught by Czerkie in order to protect the urinary catheters and allow for convenient access when needed.
Furthermore, the caddy of Czerkie is capable of storing a plurality of packages of urinary catheters and capable of holding a selected one of the plurality of packages for dispensing of the urinary catheter from the selected one urinary catheter package when a urinary catheter is needed for use, each urinary catheter package stored in the caddy containing and enclosing in sealed condition a single urinary catheter and openable at an openable end of the urinary catheter package to expose an end of the urinary catheter contained in the package and with the urinary catheter package having an opposite end, the caddy capable of holding the selected package to allow opening of the selected package and removal of the catheter from the opened selected package, the storage space is capable of receiving and holding a plurality of packages of urinary catheters with the openable end of each urinary catheter package in the access portion of the storage space; the storage space capable of providing access by a user to the openable end of a urinary catheter package carried within the storage space and capable of allowing a user to select one of the urinary catheter packages and pull the openable end and adjacent intermediate portion of the selected urinary catheter package through the access opening with the opposite end and intermediate portion adjacent the opposite end of the urinary catheter package remaining in the storage space and to open the openable end and adjacent intermediate portion of the selected urinary catheter package to expose a portion of the urinary catheter therein, opening of the package performed by separating sides of the urinary catheter package at the openable end and along the intermediate portion of the package adjacent the openable end to expose a portion of the catheter in the then opened urinary catheter package so the exposed portion of the catheter can be grasped by the user, a first separated side of the then opened urinary catheter package remaining between the caddy and the exposed portion of the urinary catheter and a second separated side extending away from the caddy and the exposed portion of the urinary catheter; and the package material holder is capable of receiving and holding a portion of the second separated side of the package away from the exposed portion of the urinary catheter and thereby holding the unseparated rest of the urinary catheter package in position in the access opening and storage space so that the user can remove the catheter from the portion of the urinary catheter package remaining in the access opening and storage space by holding the exposed portion of the urinary catheter and without touching the caddy or the urinary catheter package.
Regarding the intended use of the claimed invention “for storing a plurality of packages of urinary catheters and for holding…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). The caddy of Czerkie is fully capable of storing a plurality of packages of catheters in the manner defined in claim 1.
Regarding claim 2, Czerkie discloses the package material holder is positioned outside the caddy and near a side of the access opening (as shown in Fig. 1).
Regarding claim 3, Czerkie discloses the package material holder comprises a spring clip (portion 73 - See Figs. 6-7) capable of holding a portion of the second separated side of the package between the spring clip and the caddy body.
Regarding claim 4, Czerkie discloses the access opening is closable (See closed position shown in Fig. 4) to close the storage space capable of storage of the packages of catheters in the storage space and openable (See open position shown in Figs. 1 and 3) to allow access to a package when a catheter is to be dispensed.
Regarding claim 5, Czerkie discloses the caddy includes a second caddy body (20) movably mounted with respect to the caddy body and having a second access opening (23) of size and shape substantially corresponding to that of the access opening, said second caddy body movable to align the second access opening with the access opening to open the access opening and to cover the access opening to close the access opening.
Regarding claim 6, Czerkie discloses the caddy body is cylindrical and the second caddy body is a cylindrical cap that rotatably fits over (See at least Fig. 4 which shows the top end 41 of the second caddy body fitting over the top end of the caddy body) an end of the caddy body and is rotatable between a position wherein the second access opening is aligned with the access opening to place the caddy in rotated open condition (As shown in Figs. 1 and 3) and a position wherein the second access opening is not aligned with the access opening so that the second caddy body blocks the access opening to place the caddy in rotated closed condition (as shown in Fig. 4).
Regarding claim 7, Czerkie discloses means for holding the second caddy body in the rotated open condition (63/51/26) when rotated to the open condition and for holding the second caddy body in the rotated closed condition when rotated to the closed condition.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen (US 2011/0114520) in view of Czerkie (US 6,062,382) as applied to claim 1 above, in view of Carlozzi et al. (US 2007/0051650). As described above, Matthison-Hansen-Czerkie discloses the claimed invention except for the at least one bracket. However, Carlozzi teaches a caddy (at B – See Fig. 21) comprising a detachable bracket (bracket element at 400/402/404/410) for the purpose of transporting in a vertical orientation for easy access ([0059]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Matthison-Hansen-Czerkie with a bracket as taught by Carlozzi in order to allow the caddy to be conveniently transported.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Matthison-Hansen (US 2011/0114520) in view of Czerkie (US 6,062,382) as applied to claim 1 above, in view of Alcorn (US 6,036,067). As described above, Matthison-Hansen-Czerkie discloses the claimed invention except for the additional pockets on the outside of the caddy. However, Alcorn teaches a caddy (10) for holding an object (22), wherein the caddy has pockets (pockets 36) on the outside of the caddy for the purpose of storing and transporting accessories along with the object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the caddy of Matthison-Hansen-Czerkie with pockets as taught by Alcorn in order to allow for storage of additional accessories. Furthermore, the pockets of Matthison-Hansen-Czerkie-Alcorn are fully capable of holding an opened packet of lubricating gel in opened position for insertion of an end of the catheter into the opened packet after removal of the catheter from the opened catheter package held in the caddy and an opened packet containing a sterile wipe for access to the sterile wipe.

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner argues that Czerkie includes "a package material holder (element 70 is capable of holding package material between 73 and 71) capable of receiving and holding a portion of the second separated side of the package away from the exposed portion of the urinary catheter .. .". However, applicant submits that element 70 is not capable of holding package material between 73 and 71, and is not capable of allowing a user to perform the procedure recited by the claim. Element 73 is biased away from element 71 by a spring74. Thus, packaging material would not be held between 73 and 71. While element 73 is pressed by a user toward element 71 to release the closed lock and allow the inner sleeve to rotate within the outer sleeve from the locked closed condition to the open condition, when the lock is released, elements 73 and 71 are biased apart. There is no structure to hold element 73 against element 71 to thereby hold any material between elements 73 and 71.
Regarding Applicant’s argument, the limitation “a package material holder” defined in claim 1 is relatively broad since the claim does not define any specific structure of the package material holder, only that the package material holder is “for receiving and holding a portion of the second separated side of the package away from the exposed portion of the urinary catheter and thereby holding the unseparated rest of the urinary catheter package in position in the access opening and storage space so that the user can remove the catheter from the portion of the urinary catheter package remaining in the access opening and storage space by holding the exposed portion of the urinary catheter and without touching the caddy or the urinary catheter package.”. As described in the rejection above, element 70 (more specifically the space between  73 and 71 in Fig. 6) is fully capable of receiving and holding a portion of a second separated side of a package away from the exposed portion of a urinary catheter and thereby holding the unseparated rest of a urinary catheter package in position in the access opening and storage space so that the user can remove the catheter from the portion of the urinary catheter package remaining in the access opening and storage space by holding the exposed portion of the urinary catheter and without touching the caddy or the urinary catheter package. For example, a portion of a urinary catheter package can be inserted between 73 and 71, and then wrapped around element 74 in Fig. 6, which would hold a portion of the urinary catheter in place, in the manner recited in claim 1. Depending on the size/width/thickness of the catheter package, a portion of the package can be held between elements 73/71 of Czerkie in the manner defined in the claim. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004). Examiner suggests further defining the structure of the package material holder to overcome the Czerkie reference.
Regarding the intended use of the claimed invention “for storing a plurality of packages of urinary catheters and for holding…”, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. If the prior art structure is capable of performing the intended use, then it meets the claim. Ex parte Masham, 2 USPQ2d 1647 (1987). Since the plurality of packages of catheters  are not positively recited in the claims, the caddy of the prior art must only be capable of storing/holding a plurality of catheters in the manner defined in the claims. The caddy of Czerkie is fully capable of storing a plurality of packages of catheters in the manner defined in claim 1. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004). Examiner suggests further defining the structure of the package material holder to overcome the Czerkie reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735